Citation Nr: 1732812	
Decision Date: 08/11/17    Archive Date: 08/23/17

DOCKET NO.  10-13 699A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. S. Willie, Counsel 

INTRODUCTION

The Veteran served on active duty in the U.S. Marine Corps from March 1966 to March 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

In August 2011, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  A transcript of the proceeding is associated with the claims file.

This matter was remanded by the Board for further development in November 2011, November 2014 and December 2016.  


FINDING OF FACT

The Veteran's service connected disabilities render him unable to secure or follow a substantially gainful occupation.


CONCLUSION OF LAW

The criteria for entitlement to a TDIU have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.158, 3.321, 3.340, 3.341, 4.15, 4.16, 4.19 (2016).







REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

As explained below, the Board has determined that the evidence and information currently of record are sufficient to substantiate the appellant's claim.  Therefore, no further development is required to comply with the notice or duty to assist provisions of the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096  (2000) [codified at 38 U.S.C.A. §§ 5100  , 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)], or the regulations implementing it.

ANALYSIS 

The Veteran appeals the denial of TDIU.  Total disability ratings for compensation based on individual unemployability may be assigned where the scheduler rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  Where these percentage requirements are not met, entitlement to the benefits on an extraschedular basis may be considered when the veteran is unable to secure and follow a substantially gainful occupation by reason of service- connected disabilities.  38 C.F.R. § 4.16(b).

For the above purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric, (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war.  38 C.F.R. § 4.16(a).

Marginal employment shall not be considered substantially gainful employment, and generally shall be deemed to exist when a veteran's earned income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Marginal employment may also be held to exist, on a facts-found basis (includes but is not limited to employment in a protected environment such as a family business or sheltered workshop), when earned annual income exceeds the poverty threshold.  Consideration shall be given in all claims to the nature of the employment and the reason for termination.  38 C.F.R. § 4.16(a).

The central inquiry is, "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the Veteran's education, special training, and previous work experience, but not to his age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; see also Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

In Moore v. Derwinski, 1 Vet. App. 356, 359 (1991), the U.S. Court of Veterans Appeals (now the U.S. Court of Appeals for Veterans Claims) (Court) discussed the meaning of "substantially gainful employment."  In this context, it noted the following standard announced by the United States Federal Court of Appeals in Timmerman v. Weinberger, 510 F.2d 439, 442 (8th Cir. 1975): 

It is clear that the claimant need not be a total 'basket case' before the courts find that there is an inability to engage in substantial gainful activity.  The question must be looked at in a practical manner, and mere theoretical ability to engage in substantial gainful employment is not a sufficient basis to deny benefits.  The test is whether a particular job is realistically within the physical and mental capabilities of the claimant.

A claim for a total disability evaluation based on individual unemployability due to service connected disorders is, in essence, a claim for an increased rating.  Norris v. West, 12 Vet. App. 413, 420-21 (1999).  Such a claim is an alternate way to obtain a total disability rating without recourse to a 100 percent evaluation under the rating schedule.

The Veteran's service-connected disabilities are rated as follows: posttraumatic stress disorder (PTSD) rated as 50 percent, diabetes mellitus type II with
erectile dysfunction rated as 20 percent, right and left upper extremity peripheral neuropathy each rated as 20 percent, right and left lower extremity neuropathy each rated as 10 percent, tinnitus rated as 10 percent, hearing loss rated as 0 percent and left ankle distal fibula fracture rated as 10 percent.  The combined evaluation is 90 percent disabling.  As such, the schedular requirements for a TDIU have been met.

Based on the evidence presented, the Board finds that a grant of TDIU is warranted. In this regard, sufficient evidence has been presented showing that the Veteran's service connected disabilities render him unable to obtain and maintain substantially gainful employment.  The Board finds the Veteran has presented credible and consistent statements regarding the severity of his disabilities and the impact on his employability.  

The evidence shows that the Veteran stopped working full time in 2009.  He last worked as a power tool repairman.  In an October 2009 evaluation, the VA examiner stated that the Veteran was currently unemployed which is probably increasing his PTSD symptoms.  He seemed to be bitter and disgruntled about being laid off and having difficulty finding work.  The examiner opined, at that point in time, that the Veteran would have a difficult time attaining and maintaining gainful employment that involved close working with peers, accepting direction from supervisors and interacting on a consistently reliable fashion with the general public.  His irritability, poor concentration, low frustration and tolerance place him at risk for occupational stability the VA examiner concluded. 

In his November 2009 Social Security Administration employment questionnaire, the Veteran reported that he stopped working in 2009 because he was laid off.  He worked as a tool repairman which he expressed required lifting objects 50 pounds or more one third to two thirds of the day.  

The January 2011 VA examiner found that the Veteran had difficulty in the work, family, social and general interpersonal communications area as a result of his PTSD symptoms that reduce his reliability and productivity.

In December 2014, the Veteran underwent a Social Work and Industrial Survey.  Dr. T noted that the Veteran chronically had difficulties maintaining jobs.  
He stated that the Veteran's physical conditions restricted his stamina to work and that his PTSD also contributed significantly to his "concentration, keeping pace of work, and related to other people."  He stated that the Veteran's inability to control his irritability and anger had also limited his ability to maintain a job.

The December 2016 mental health examiner found that given the appropriate setting, structure and support the Veteran would function fairly well in an occupational setting in terms of his mental health.
 
In a January 2017 VA opinion, the VA examiner noted that the Veteran reported that he last worked in 2009 and that he was employed doing repair on power tools
for a period of approximately 10 years until that time.  With regards to the Veteran's service connected conditions including diabetes with erectile dysfunction and bilateral peripheral neuropathy of the upper and lower extremities, the examiner found that it was less likely that the Veteran would be completely precluded from following or maintaining substantially gainful employment as a direct result of his
service connected erectile dysfunction.  He found, however, that the Veteran would likely have some functional limitations to include prolonged standing due to pain in the feet secondary to his diabetic peripheral neuropathy that may limit his weight bearing to only a few minutes at a time.  Furthermore, he found that due to the Veteran's service connected left ankle condition, he is further limited regarding weight bearing, climbing, use of stairs, or ambulating on uneven ground.  Additionally, it was noted that he used a cane for ambulation due to his left ankle condition and decreased proprioception associated with his diabetic peripheral neuropathy and that his peripheral neuropathy of the upper extremities/hands would likely interfere with performing fine motor dexterity duties (as was required of previous occupation as power tool repairman).

The April 2017 audio examination disclosed that the Veteran had a mild to severe sensorineural hearing loss bilaterally.  The VA examiner opined that with appropriately fitted amplification, this type and degree of hearing loss can cause difficulty hearing clearly in the presence of background noise and from a distance,
as well as localizing the direction of sounds.  This degree of hearing loss he also stated can make communication over the telephone more challenging.  The Veteran will most successfully communicate face to face, in quiet environments, and with one person at a time he found.  It was concluded, however, that the Veteran's hearing loss would not have an impact on the Veteran's ability to work independently or in a sedentary role.  

The VA examiner also noted that tinnitus is a subjective condition which can be constant or intermittent and fluctuate in intensity from day to day.  At times when it is more pronounced, it can interfere with concentration and ability to maintain focus he stated.  It can cause irritability and can interfere with sleep.  Tinnitus alone, however, should not interfere with communication or ability to perform activities of daily living he found.  The VA examiner also found that it should not interfere with the ability to work independently or with a group, and/or the ability to
perform physical tasks of any nature.  

In this case, the Board has been presented with positive and negative evidence regarding the impact of the Veteran's service connected disabilities on his ability to retain substantially gainful employment.  Given the evidence discussed in the VA compensation examinations, the VA treatment records and the Veteran's statements, and in resolving reasonable doubt in the Veteran's favor, the Board finds that the criteria for TDIU are met.  The Board is mindful that previous VA examinations have found that the Veteran's service connected disabilities do not  render him unemployable.  The Board acknowledges that it is likely that when his service connected disabilities are separately evaluated they may not be of such severity to prevent substantially gainful employment.  The Board finds, however, that the cumulative effect of his service connected disabilities, which include limitations of his upper and lower body, hearing impairment and PTSD, more likely than not prevent the Veteran from engaging in a substantially gainful occupation for which he trained and skilled.  
Stated differently, there is nothing in this record that establishes that the appellant could return to a substantially gainful occupation for which he is skilled and trained.  Furthermore, it is the service-connected disabilities that preclude such substantially gainful employment.  As such, the Board concludes that the criteria for a TDIU are met and the benefit sought on appeal is granted.


ORDER

A total disability rating for compensation on the basis of individual unemployability is granted, subject to the law and regulations governing the payment of monetary benefits.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


